Citation Nr: 1402770	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-47 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office )(RO) 
in Salt Lake City, Utah



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected dermatitis of the back and right forearm.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and M.W.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the RO, which, in pertinent part, granted service connection for dermatitis of the back and right forearm and assigned a noncompensable rating.  

The RO increased the rating to 30 percent by way of a June 2011 Decision Review Officer decision.  

The Veteran testified from the RO via videoconference technology at hearing before the undersigned Veterans Law Judge in June 2012, and the transcript of the hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.   


FINDING OF FACT

On June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for the claim of an increased evaluation for his service-connected dermatitis of the back and right forearm was requested.



CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim for an increased evaluation for service-connected dermatitis of the back and right forearm.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal by submitting a statement to VA in June 2012, through his authorized representative, expressing his satisfaction for the current 30 percent rating for his service-connected dermatitis on his back and right forearm and his intent to withdraw the matter of a higher rating from appellate consideration.

Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to the claim for an evaluation in excess of 30 percent for the service-connected dermatitis of the back and right forearm is dismissed.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


